Table of Contents

Exhibit 10.55

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this ‘‘Agreement’’), is entered into
between CTC Media, Inc., a Delaware corporation (the ‘‘Company’’), and Leigh
Sprague (the ‘‘Employee’’).

WHEREAS, the parties wish to resolve amicably the Employee’s separation from the
Company;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Employee agree as follows:

1.    Resignation. The Employee hereby resigns as an active employee from the
Company and as Secretary of the Company effective as of March 19, 2007 (the
‘‘Separation Date’’).

2.    Waiver of Notice; Etc. The Company and the Employee acknowledge and agree
that the Employee is resigning pursuant to Section 5(c) of the Amended and
Restated Employment Agreement entered into between the Company and the Employee
on November 28, 2005 (the ‘‘Employment Agreement’’). The Company hereby waives
the six-month prior written notice provision provided for under Section 5(c) of
the Employment Agreement.

3.    Consideration. Provided that the Employee (a) timely executes and returns
to the Company this Agreement and (b) does not revoke his acceptance of this
Agreement within the seven (7) day revocation period, and provided, further,
that the Employee complies with all of his obligations under this Agreement, the
Company agrees to provide the Employee with the following separation benefits
(‘‘Separation Benefits’’):

(A)    The Company shall pay the Employee One Hundred Forty Two Thousand Seven
Hundred Sixty Nine Dollars ($142,769), less all applicable taxes and
withholdings, to be paid as follows (provided that neither of the following
payments shall be paid earlier than the eighth (8th) day after the Employee
executes and delivers this Agreement) to an account specified by the Employee on
the signature page hereto:

[spacer.gif] [spacer.gif] [spacer.gif] •  On or before March 30, 2007, $107,077
(the ‘‘First Installment’’); and

[spacer.gif] [spacer.gif] [spacer.gif] •  On or before the date that is 180 days
following the Separation Date, $35,692.

(B)    Notwithstanding any provision of the stock option agreements relating to
the notice of grant of stock option dated June 1, 2006 (Non-Statutory Stock
Option) and the notice of grant of stock option dated June 1, 2006 (Incentive
Stock Option), both issued to the Employee (collectively, the ‘‘Options’’) nor
any provision of the Company’s 1997 Stock Option/Stock Issuance Plan, the
Employee shall, so long as he is not in breach of Sections 4 and 5 of this
Agreement or Sections 7 and 8 of the Employment Agreement, continue to vest
under the Options up to and including the June 30, 2007 vesting installment such
that, as of June 30, 2007, the Employee shall be entitled to exercise the
Options to purchase an aggregate of 18,963 shares of the Company’s common stock
(less any shares purchased pursuant to earlier exercises, the ‘‘Vested Option
Shares’’). The Employee shall be entitled to exercise the Options to purchase
the Vested Option Shares only until July 30, 2007. After July 30, 2007, the
Options shall have lapsed and the Employee shall have no further right to
exercise the Options.

(C)    The Company shall provide the Employee with substantially the same level
of health, medical and/or dental benefits currently provided to him and his
immediate family (subject to any generally applicable changes to the policies
pursuant to which such coverage is provided) until the earlier of (i) the 180th
day following the Separation Date and (ii) the date upon which the Employee
becomes employed by another party, notice thereof the Employee shall promptly
provide to the Company.

The Employee acknowledges and agrees that, other than the Separation Benefits,
from the Separation Date, the Employee is entitled to no other salary,
consideration and/or benefits under the Employment Agreement or otherwise,
regardless whether accrued prior to the Separation Date or otherwise.


--------------------------------------------------------------------------------


Table of Contents

4.    Cooperation. From the Separation Date through the 180th day following the
Separation Date, the Employee shall, upon reasonable request from the Company’s
Chief Financial Officer, employees, professional advisors and/or agents, be
available (i) to provide information regarding those Company projects in which
the Employee was active or supervised prior to the Separation Date and (ii) to
execute ministerial and corporate administration type documents related to the
Company or any of its direct or indirect subsidiaries (collectively, the
‘‘Group’’) for which he is an officer or director. The Employee agrees to
provide the Company, no later than the day following the Separation Date, a list
of all matters on which the Employee is currently working.

5.    Non-Business Related Expenses. To the extent that the Employee used any
Group credit and/or debit card for non-business related expenses, the Employee
agrees that the Company may deduct the aggregate amount of such expenses from
the First Installment.

6.    Release by Employee. In consideration of the payment of the Separation
Benefits, which the Employee acknowledges exceed the benefits and/or payments
the Employee would have otherwise received upon his resignation, the Employee
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Company, and its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the ‘‘Released Parties’’)
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Employee ever had or now has
against the Released Parties including, but not limited to, (i) all employment
discrimination and other claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §12101 et
seq., all claims under the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., and the Employee
Retirement Income Security Act of 1974 (‘‘ERISA’’), 29 U.S.C. §1001 et seq., all
as amended, (ii) all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, all claims to any non-vested ownership
interest in the Company, contractual or otherwise, (iii) any claim or damage
(including a claim for retaliation) under any common law theory or any US
federal, state or local statute or ordinance not expressly referenced above and
(iv) any claim of any kind whatsoever brought under the laws of the Russian
Federation or local subdivision thereof.

7.    Confidential Information. The Employee acknowledges his obligation to keep
confidential all non-public information concerning the Group which he acquired
during the course of his employment with the Company, as stated more fully in
Section 8 of the Employment Agreement, which remains in full force and effect.
The Employee further acknowledges and agrees that such obligation shall continue
in full force and effect both during and after the Separation Date.

8.    Non-Competition and Non-Solicitation. The Employee acknowledges his
obligation to comply with the non-competition and non-solicitation provisions
set forth in Section 7 of the Employment Agreement, which remains in full force
and effect. The Employee further acknowledges and agrees that such
non-competition obligations shall continue in full force and effect until the
first anniversary of the Separation Date and that such non-solicitation
obligations shall continue in full force and effect until the second anniversary
of the Separation Date.

9.    Return of Company Property. Other than a laptop computer currently in the
possession of the Employee (the ‘‘Retained Laptop’’), the Employee agrees to
return on or before the day immediately following the Separation Date all Group
property including, but not limited to, keys, key cards, files, records (and
copies thereof), any Group credit or debit card, any computer hardware and
software and any mobile phone. The Employee further agrees to leave intact all
electronic Group documents, including those that he developed or helped develop
during his employment. The Employee shall, on or before the day immediately
following the Separation Date, bring the Retained Laptop to the Group
headquarters so that the Group can cause all Group-related materials to be
removed from the Retained Laptop’s hard drive.


--------------------------------------------------------------------------------


Table of Contents

10.    Non-disparagement. The Employee understands and agrees that as a
condition for payment to him of the consideration described herein, he will not
make any false, disparaging or derogatory statements to any media outlet,
industry group, financial institution or current or former employee,
professional advisor, consultant, client or customer of the Group regarding any
member of the Group or any of its directors, officers, employees, agents or
representatives or about the Group’s business affairs and financial condition.

11.    Nature of Agreement. The Employee and the Company understand and agree
that this Agreement is a separation and release agreement and does not
constitute an admission of liability or wrongdoing on the part of either party.

12.    Amendment. This Agreement shall be binding upon the parties and may not
be abandoned, supplemented, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto. This Agreement
is binding upon and shall inure to the benefit of the parties and their
respective agents, assigns, heirs, executors, successors and administrators.

13.    Waiver of Rights. No delay or omission by the Company or the Employee in
exercising any rights under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Employee on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

14.    Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

15.    Applicable Law; Jurisdiction. This Agreement shall be governed
exclusively by the laws of the State of Delaware, without regard to conflict of
laws provisions. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the courts of the State of Delaware and
the United States of America located in the State of Delaware for any actions,
suits or proceedings arising out of or relating to this Agreement (and agree not
to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by registered mail to the address set forth below such party’s
signature on the signature page hereto shall be effective service of process for
any action, suit or proceeding brought against such party in any such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the State of Delaware or the United States of America located in the
State of Delaware, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

16.    Acknowledgments. The Employee acknowledges that he has been given
twenty-one (21) days to consider this Agreement and that the Company advised him
to consult with an attorney and tax advisor of his own choosing prior to signing
this Agreement. Further, the Employee acknowledges he may revoke this Agreement
for a period of seven (7) days after the execution of this Agreement, and the
Agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.

17.    Voluntary Assent. The Employee affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Employee states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Employee further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.


--------------------------------------------------------------------------------


Table of Contents

18.    Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
Employee’s employment with and separation from the Company, and supersedes all
previous oral and written negotiations, agreements, commitments, and writings in
connection therewith, including the Employment Agreement; provided, however,
that nothing in this Section 18, however, shall modify, cancel or supersede the
Employee’s obligations set forth in Sections 7 or 8 of the Employment Agreement.

19.    Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

20.    Resignation of Group Positions. The Employee agrees, at the request of
the Company and from time to time, to tender his written resignation to any
director or officer positions he holds in any of the companies within the Group.

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] CTC MEDIA, INC. [spacer.gif]
[spacer.gif] EMPLOYEE By: [spacer.gif] [spacer.gif] /S/ Nilesh Lakhani
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] /S/ Leigh Sprague  
[spacer.gif] [spacer.gif] Nilesh Lakhani [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Leigh Sprague   [spacer.gif] [spacer.gif] Chief
Financial Officer [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Date: [spacer.gif]
[spacer.gif] March 20, 2007 [spacer.gif] [spacer.gif] Date: [spacer.gif]
[spacer.gif] March 20, 2007 [spacer.gif] [spacer.gif]   Address: [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Address: [spacer.gif] [spacer.gif]   Pravda Street,
15A [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Pravda Street, 15A Moscow 125124 [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Moscow Russia Russia
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Attn: Chief Financial Officer
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Account details:
[spacer.gif] [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------
